 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
               CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
10
11
     DAVID EUGENE ROSS,                )   NO. CV 18-0490-MWF (AS)
12                                     )
                    Plaintiff,         )
13                                     )
               v.                      )        JUDGMENT
14                                     )
     LOS ANGELES COUNTY JAILS/         )
15   SHERIFF’S DEPARTMENT,             )
                                       )
16                  Defendants.        )
                                       )
17
          Pursuant to the Court’s Order Accepting Findings, Conclusions and
18
     Recommendations of United States Magistrate Judge,
19
20
          IT IS ADJUDGED that the above-captioned action is dismissed   with
21
     prejudice.
22
23
          DATED: October 30, 2018
24
25
26
27                                     MICHAEL W. FITZGERALD
                                    UNITED STATES DISTRICT JUDGE
28
